DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan et al. in Pub. No. US 2017/0367073 A1 (of record), hereinafter referred to as Murugan, in view of He et al. in Pub. No. US 2018/0206113 A1 (of record), hereinafter referred to as He, and Yum et al. in Pub. No. US 2016/0157228 (of record), hereinafter referred to as Yum.
 	Referring to claim 1, Murugan discloses a method, comprising: transmitting, by a processor (1104) of an apparatus (1002) implemented in a user equipment (UE), UE capability information to a cell; reducing, by the processor, a size of user equipment (UE) capability information; and transmitting, by the processor, the reduced UE capability information to the problem cell (abstract, paragraphs [0008]-[0012], [0061]-[0062], [0065]-[0067], [0087], Figs 12 & 16).

 	He, from similar field of endeavor, teaches the feature of determining, by a processor of an apparatus, a cell as a problem cell, prior to the reducing step and reducing the size, in response to determining the cell as the problem cell, by removing a portion of the UE capability information to result in reduced UE capability information (abstract, paragraphs [0031]-[0034], [0050], [0061] and [0077]), which can be easily adopted by one of ordinary skill in the art to implement in the method of Murugan, to provide network monitoring and control capability to further enhance the system performance. 
 	Murugan in view of He fail to disclose that determining the cell as a problem cell,  wherein the determining that the cell is a problem cell comprises at least one of: receiving a connection release message from the cell as a result of transmitting the UE capability information to the cell; receiving a detach request message from the cell as a result of transmitting the UE capability information to the cell; and receiving no response message or no service from the cell as a result of transmitting the UE capability information to the cell, which are well known in the art and commonly applied in wireless communications fields as conventional scheme for identifying a problem cell.  
 	Yum, for example, from the similar field of endeavor, teaches at least one of such conventional features, that is: receiving no response message or no service from the cell as a 
 	Referring to claim 2, Murugan in view of He and Yum disclose that the reducing comprises removing at least one carrier aggregation (CA) band combination from the UE capability information (paragraphs [0008]-[0012], [0065]-[0067] in Murugan).
 	Referring to claim 3, Murugan in view of He and Yum disclose that the reducing comprises carrying pre-determined carrier aggregation (CA) band combinations in the UE capability information (paragraphs [0008]-[0012], [0065]-[0067] in Murugan).
 	Referring to claim 4, Murugan in view of He and Yum disclose that the reducing comprises turning off at least one carrier aggregation (CA) capability (paragraphs [0008]-[0012], [0065]-[0067] in Murugan).
 	Referring to claim 5, Murugan in view of He and Yum disclose that the reducing comprises removing at least one UE supported feature from the UE capability information (paragraphs [0008]-[0012], [0065]-[0067] in Murugan).
 	Referring to claim 12, Murugan in view of He and Yum disclose further step of: storing, by the processor, cell information of the problem cell (paragraphs [0069]-[0070] in He).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murugan in view of He and Yum as applied to claim 1 above, and further in view of Jung et al. in U.S. Patent No. 9,661,610 B2 (of record), hereinafter referred to Jung.
 	Referring to claims 10 and 11, Murugan in view of He and Yum fail to disclose that the determining comprises determining the cell as the problem cell according to pre-stored .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan in view of He and Yum as applied to claim 1 above, and further in view of Kim et al. in Pub. No. US 2015/0327107 A1 (of record), hereinafter referred to as Kim ‘107.
 	Referring to claim 13, Murugan in view of He and Yum fail to disclose the utilization of timer(s) for determining the cell as the problem cell in response to expiration of the timer or in response to no response received from the cell or determining, by the processor, the problem cell as a normal cell in response to expiration of the timer, all of which are also considered well known and commonly applied in communications field for network fault detection and recovery purpose.  
 	Kim ‘107, for example, also from the similar field of endeavor, teaches the features of utilizing timers for determining the cell as the problem cell in response to expiration of the timer or in response to no response received from the cell or determining, by the processor, the problem cell as a normal cell in response to expiration of the timer (paragraphs [0149]-[0150]), which can also be easily adopted by one of ordinary skill in the art to implement in the method of
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murugan in view of He and Yum as applied to claim 1 above, and further in view of Modiano in Pub. No. US 2013/0309999A1 (newly cited).
 	Referring to claim 21, Murugan in view of He and Yum fail to disclose further step of:  performing, by the processor in response to determining the cell as the problem cell, at least one of: performing a local release of a connection with the problem cell responsive to receiving no response from the cell or expiration of a timer; establishing a new connection with the problem cell; downgrading a supported release version; adjusting at least one of a reselection priority, a frequency offset, or a cell offset of the problem cell; and adding the problem cell to a forbidden list and removing the problem cell from the forbidden list after expiration of another timer, which are well known in the art and commonly applied in wireless communications fields as conventional scheme for fault recovery after identifying a problem cell.
 	Modiano, for example, also from the similar field of endeavor, teaches at least one or more of such conventional features (paragraphs [0097], [0104], [0105] and [0108]), which can be easily adopted by one of ordinary skill in the art to implement in the method of Murugan in view of He and Yum, to provide conventional network fault recovery scheme to further enhance the system reliability and performance.	 
 					Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant argued that Murugan, He, Yum and Orr, whether 
individually or combined, fail to teach or suggest all the limitations of “wherein the determining that the cell is a problem cell comprises at least one of: receiving a connection release message 
 	The examiner respectfully disagrees since the claim recites “at least one of the conditions”.  Since the Yum reference clearly teaches at least one of such conventional features, that is: receiving no response message or no service from the cell as a result of transmitting the UE capability information to the cell (paragraphs [0079], [0089]-[0090], [0093]-[0101]).  Therefore, the combination of Murugan in view of He and Yum would still meets all limitations as claimed.
 	Furthermore, in response to applicant's arguments against the references individually, the applicant is to be reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kubota et al. and Tenny et al. are additionally cited to show the conventional feature of dynamic UE capability information adjustment in wireless communications system similar to the claimed invention. 
 	Pelletier et al. is additionally cited to show the newly added conventional features of Detach Request message and Connection Release message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.